DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, and 11, of U.S. Patent No. 11,257,400. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the application claims are anticipated by the patented claims.
In respect to claim 21, the claim is identical to reference claim 1, except for removal of the limitation “wherein a plurality of layers of the series are overlapped in tight condition at the bond zone, with varying space conditions between layers of the panel strip”.  Dependent claims 22, 24, 25, 26, 27, and 28, are identical to reference claims 2, 4, 5, 6, 7, and 8, respectively.
In respect to claim 23, the claim is identical to reference claim 11, except for removal of the limitation “wherein a plurality of layers of the series are overlapped in tight condition at the bond zone, with varying space conditions between layers of the panel strip”.  




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-x are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen (US 6,279,255) in view of Mitchell (US 6,696,127).
In respect to claims 21-28, Larsen discloses an article comprising: a panel 22 and a loop comprised of an elastic fastening loop 12 (Fig. 3) secured to the strip at a bond zone (Fig. 4).
Larsen discloses a plurality of labeling articles (a plurality of ruptureably-connected panel portions and a plurality of elastic fastening loops) (Fig. 5), but does not disclose that the panels form a panel strip which is separated by “ruptureably-connected panel portions” (lines of weakness) however Mitchell teaches similar labeling articles which are separated into individual tags 12A/12B via lines of weakness (Fig. 1), the strip then being overlapped and wound tightly in a roll (Col. 3, 54-56).   It would have been obvious to provide the series of articles taught in Larsen as a strip formed into a roll and formed into individual tags via lines of weakness in view of Mitchell to make a strip dispensable into individual sheets (Abstract).  Furthermore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, collecting a plurality of paper products together neatly into a roll or other condensed form, which has been well-known for decades.  Forming a roll of paper is readily ascertained to include a substantially cylindrical rigid core to one of ordinary skill in the art.  
In respect to claim 29, Larsen discloses a loose elastic loop (Fig. 3), which is naturally “deformable axially”.
In respect to claim 30, Larsen discloses that the loop strip has a layer thickness greater than the tag strip (Fig. 4); naturally, rolling the articles will result in loops strip portions which are greater in a radial dimension than panel strips portions (e.g. loop strips which are further in the loop and closer to the center, than comparative panel strip portions further out in the loop), which would result in the axial thickness being greater when rolled.
In respect to claims 31 and 32, Mitchell additionally teaches providing the panel strip in a stacked formation, with the rupturably-connected portions still connected (Fig. 1).  The obvious motivation for collecting paper neatly into a condensed form is the same as above, whether a fan-folded web or a roll.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637